Mr. Chairman of the General Assembly,
Mr. Secretary-General,
Excellencies,
Ladies and Gentlemen,
I would like to congratulate Ambassador Volkan Bozkir on his election as President of the General Assembly as the United Nations (UN) celebrates its seventy- fifth anniversary.
More than ever, the UN is needed to address challenges that know no borders and cannot be resolved by self-interested approaches.
We know to what degree the multilateral system is under pressure.
First of all, in the context of a return to a competition for power at the global level, we are witnessing increasing limitations on the ability to respond to shared threats and challenges.
Secondly, new issues are emerging that demand multilateral solutions in accordance with normative and cooperative arrangements. What is know called the fourth industrial revolution presents both a challenge and an opportunity. From artificial intelligence and robotization to the implementation of smart grids and 5G infrastructure and data management, to restructuring entire sectors of the economy, the impact of new technologies — on the economy, the work world and relations among States — will demand new rules of conduct at the international level. The UN must play a central role in defining them by providing compromise solutions capable of safeguard the public interest.
Thirdly, international organizations are showing difficulty in responding to challenges and threats. The Security Council is a case in point. It has demonstrated its limited capacity to respond to crises and conflicts, while its membership does not reflect the geopolitical realities of the twenty-first century. That is why Portugal advocates the expansion of the categories of permanent and non-permanent members, including for the African continent and, at least, Brazil and India.
Despite such challenges, the UN remains crucial to preserving world peace and security, sustainable development and the defence and the promotion of human rights. And the General Assembly, which I am addressing, continues to be the Parliament of humankind. There is no other.
Portugal will therefore continue to resolutely support the United Nations system both politically and financially. We will uphold the ambitious agenda of commitments to strengthen the capacity of the UN and its Member States in responding to the major areas of international interest, including the Sustainable Development Goals, climate change, migration, hosting refugees, issues related to the sea and the sustainability of the oceans.
The leadership and reforms introduced by the Secretary-General are essential to making the Organization’s work more effective and flexible. He can therefore count on our full support.
Mr. President,
Mr. Secretary-General,
The context of the global emergency that we are experiencing today reinforces the need for cooperation among States and international organizations to respond to the challenge of the health crisis and its socioeconomic consequences. The United Nations is a central pillar to such efforts, including through the United Nations System Response to COVID-19, a response plan endorsed by Secretary-General Antonio Guterres. We support its implementation and the coordinating role of the World Health Organization.
The pandemic has highlighted many of our vulnerabilities in the areas of health, the economy and social cohesion. We need to swiftly recover growth and employment and increase the resilience of our economies, societies and the State. This will be a key priority for Portugal when, in the first half of 2021, the country holds the presidency of the Council of the European Union.
Similarly, there is a need to strengthen development cooperation and the capacity of the United Nations system for action in this area. Portugal has strengthened its contributions to several United Nations agencies, focusing in particular on the World Health Organization, the International Organization for Migration, the Office of the United Nations High Commissioner for Refugees, the World Food Programme and UNICEF.
The fight against economic inequalities deserves special attention given its truly cross-cutting nature. International security is incompatible with an inequitable distribution of resources on a global scale, in particular when compounded by demographic imbalances and issues related to environmental deterioration that are so often inseparable. We need a new global commitment based on human dignity that balances concrete access to opportunities and hope.
The crisis caused by this pandemic must not therefore serve as an excuse to disrupt policies aimed at countering the current climate emergency, which poses an existential threat to everyone. On the contrary, there is a need to deepen the coordination between the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change, thereby helping to build societies that are less vulnerable to the impacts of extreme weather events.
Similarly, it is essential to deepen the relationship between oceans and climate change, while paying special attention to small island States. Therefore, Portugal reaffirms its commitment to co-hosting in 2021, together with Kenya, the United Nations Ocean Conference and counts on the participation of all UN Member States, at the highest level.
Mr. President,
Secretary-General,
The full realization of human rights is an ongoing process of improvement. Portugal supports an open discussion, as part of a critical dialogue among peers, to strengthen the promotion and universal respect for human rights. Together with our partners in the European Union, we reaffirm the defence of free, plural and tolerant societies that reject racism, xenophobia, homophobia and populism and that work for inclusion, gender equality and freedom of expression.
The pandemic has placed new demands on the promotion and protection of human rights. Portugal has provided an immediate response to these demands, in particular by expanding access to the National Health Service to all migrants and refugees, regardless of their status or legal situation, under the same conditions as for national citizens.
Portugal has played an active role in welcoming migrants and refugees, thereby expressing its solidarity in an undeniable way. We reaffirm our full support for the Global Compact for Safe, Orderly and Regular Migration. Furthermore, within the framework of the International Organization for Migration, we are one of the pilot countries for its implementation.
Portugal is one of the first countries to abolish the death penalty, opposing its use in all circumstances. In this regard, I call for the adoption of the biennial resolution on the moratorium on the use of the death penalty, which will be introduced during this session of the General Assembly.
In a year marking quarter of a century since the fourth World Conference on Women, Portugal reiterates its commitment to the promotion of women’s rights. It is important to double the attention paid to gender-based violence and sexual and reproductive rights and health in the face of the challenges exacerbated by the pandemic.
Mr. President,
Secretary-General,
Despite the pandemic, many wars and conflicts persist. That is why we support the recent call by the Secretary-General for a global ceasefire.
Portugal currently provides troops to seven peacekeeping operations and special political missions. Our national participation in MINUSCA, in the Central African Republic, is an example, in particular because it provides the Rapid Reaction Force, which is crucial to the fulfilment of the Mission’s mandate.
The persistence of high levels of violence in the Sahel reinforces the need for international coordination — a goal supported by Portugal, in particular through our participation in MINUSMA in Mali.
We monitor the international community’s efforts to find political solutions to the conflicts that plague many parts of the world. We believe that the two-State solution is the only way to resolve the Israeli-Palestinian conflict; that the nuclear agreement with Iran must be preserved and fully respected by all parties and that the mediation and compromise processes led by the UN are those that will make it possible to overcome the deep crises today in Syria, Yemen and Libya. We also call for a peaceful and inclusive political solution in Venezuela.
The current challenges demonstrate the importance of international partnerships, in particular tripartite cooperation among the United Nations, the African Union and the European Union. It was under Portuguese leadership that relations between the European Union and Africa were institutionalized at the highest level, and during its presidency of the European Union in 2021, Portugal will strive to further deepen the partnership between Europe and Africa. The role of the European Union as a global player, open to the world, a defender of multilateralism and economic exchanges that are beneficial to all will be a priority of our EU presidency.
Several organizations, of diverse nature, make positive contributions to the international rules-based order and demonstrate the willingness to cooperate. Among them, I would like to highlight, of course, the Community of Portuguese-speaking Countries, which brings together nations from four continents. Under the current presidency of Cabo Verde and the subsequent presidency of Angola, the CPLP attests to the ability to establish partnerships and build bridges between countries and peoples, united because they share a language whose World Day —on 5 May — was declared by UNESCO. In this regard, I welcome the resolution of the post-electoral stalemate in Guinea-Bissau and hope that it will usher in a new cycle of stability and prosperity for the country. Furthermore, I express my deep solidarity with Mozambique — a victim of terrorist attacks and attempts to destabilize its northern regions.
Mr. President,
Secretary-General,
Portugal is a country that is open to the world. It advocates dialogue and a fair system of rules, in a stable and predictable environment. We know where the path of autocracy, aggressive nationalism and survival of the fittest has led us in the past. Seventy-five years ago, the founders of the United Nations had the courage to lay the foundations for a new world order, based on international law, equality among sovereign States and the dignity of the human person. It was the victory of hope. Today we cannot succumb to cynicism. It is our duty to cherish and build on the gains we achieved together to ensure a better future. A strong United Nations is essential for the good of us all.
Thank you very much.